Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed May 10, 2022. As filed, Claims 1-11, 13-16 are pending. Claim 12 is cancelled. 
The Examiner of your application at USPTO has been changed.

Priority
This application filed 12/27/2019 is a national stage entry of PCT/FI2018/050504 , International Filing Date: 06/27/2018 claims foreign priority to 20175631 , filed 06/30/2017 in Finland. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 12/27/2019 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, drawn to a method for making a chelating agent in the reply filed on 05/10/2022 is acknowledged.  
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim 1-11 will be examined on the merits herein.
Drawings/Specification
	The drawings are objected to because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  See 37 CFR 1.84(u)(1).  The specification should also be amended accordingly.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
1.Claim 5 is objected to because of the following informalities: omitted end period.
2.Instant claims are objected for lacking consistency in terminology: DEA/diethanol amine. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for several reasons:
1.Claim 1 recites a process for the preparation of a “mixture of chelating agents comprising a compound of Formula (I)”.  However, it is unclear if the product mixture comprises I) at least one compound of Formula (I) and any other component - a mixture comprising a compound of Formula (I);  or ii) at least two compounds of Formula (I)  are in a mixture.  Based on instant disclosure definition on [0014] of Pgpub (reproduced below) it appears that the limitation is intended to be interpreted using the second interpretation: a mixture of compounds of Formula (I), e.g. AES5, GES5 and AES5 as 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
listed in the Fig.
However, this is not presently clear from the current claim language.  Further the definition on the specification as filed does not fully clarify the issue because of the lack of consistency and conflicting language “mixture of chelating agents”  versus “mixture comprising compounds having a general Formula (I)””.  Also see MPEP 2111.01(IV).
2.Claim 1 is further rejected because “Formula (I)” is initially introduced into claim as a product of the claimed process:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, however, it  is not clearly defined.  Instead, the rest of the claim refers to a “general formula (I)”, but provides no other structures, and defines R1, R2 and R3 at least three different ways.  Is “Formula (I)” supposed to be the same as “general formula (I)”?  Further, is the final mixture of compounds of “general formula (I)” (the mixture of AES5, GES5 and AES5) the final product mixture of chelating agents of “Formula (I)” as referred claim?  Based on the instant figure and the examples, it appears as if “general formula (I)” is the same as “Formula (I)”.  The Examiner suggests that using consistent claim terminology and clearly defining the product of the reaction at the beginning of the claim and/or introducing a reaction scheme with multiple structures wherein R1 and R2 are drawn out, will help to obviate the rejection.
3.The description of intermediate in claim 1 indicates that one of R1, R2 and R3 in general formula (I) is a succinic acid group or a salt thereof, and the other is an unreacted hydroxyl group or secondary amino group.  It is unclear how one of  R1, R2 and R3 can be an unreacted hydroxyl group  or secondary amino group based on the reaction conditions for the first step, which would correspond to a compound of formula (I) wherein one of the –O-R groups is –O-O-H (a peroxide). The Examiner suggests that this part of the rejection may be obviated by amending the limitation as follows: --one of R1 and R2 is a succinic acid group or a salt thereof, and the other is H--.  Further, the next three lines should also be amended to make it clear that the “intermediates containing unreacted hydroxyl groups” refer to intermediate b. Also see p. 3, lines 27-30 of the specification as filed.  
4.A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present case, claim 4 recites the broad recitation “the 2-halocarboxylic acid is bromo- or chloroacetic acid”, and the claim also recites “preferably 2-chloroacetic acid” which is the narrower statement of the range/limitation. 
In the instance case, claim 5 recites the broad recitation “the 2-halocarboxylic acid is bromo- or chloroacetic acid”, and the claim also recites “preferably 2-chloropropionic acid” which is the narrower statement of the range/limitation. 
In the present instance, claims 7and 8 recite “preferably” which is the narrower statement of the range/limitation. 
5.Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention, particularly because the salts exemplified do not appear to be limited to lanthanum (III) salts.  See MPEP § 2173.05(d).
6.Claim 3 recites the limitation " bis-(2-hydroxyethyl)methyl glycine or bis-(2-hydroxyethyl)methyl glycine is".  There is insufficient antecedent basis for this limitation in the claim because the first reactants of general formula (I) of claim 1 do not appear to be limited to bis-(2-hydroxyethyl)methyl glycine or bis-(2-hydroxyethyl)methyl glycine.  For example, presuming that general formula (I) corresponds to the following formula: 

    PNG
    media_image3.png
    135
    361
    media_image3.png
    Greyscale
, claim 1 then recite that R1, R2 and R3 is a succinic acid group and at least a carboxymethyl or 1-carboxyethyl group or a salt thereof.  There is no indication in the claims or specification regarding producing the two glycine derivatives named in claim 3.  
7.Claim 8 is further rejected because it is unclear what the ratio of halocarboxylic acid to hydroxyl or amine is based on.  Is it a molar ratio as well or is it based on something else, such as volume or mass?
8. Claim 3 recites: “(AES5 or GESS)” rendering said claim ambiguous because is unclear if the limitations in the parenthesis is part of said claim.

All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(1) as being anticipated by US 6590120, Jul. 8, 2003, by Aksela et al. (the ‘120 patent cited in PTO 892 attached herewith). 
 The ‘120 patent teach a process for producing compounds of formula (I) which anticipates the claimed process as following:
The process of the prior art entails reacting diethanolamine with an alkali metal or earth alkali metal salt of maleic acid in the presence of a lanthanide or earth alkali metal catalyst to form intermediates as depicted in the scheme below (col 4 lines 66-continuing on col 5 lines 1-29).


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The ‘120 patent further teaches an example (see examples 4-5 in col. 8), which reads on the first step of the instantly claimed process, wherein N-methylcarboxy diethanol-amine (MCDEA, see Table 1 entry 6 of ‘120): 
    PNG
    media_image5.png
    87
    212
    media_image5.png
    Greyscale
 is reacted with maleic acid under alkaline conditions in the presence of a lanthanoid catalyst e.g. lanthanum oxide to produce a mixture of N-carboxymethyl-BCEEA

    PNG
    media_image6.png
    114
    339
    media_image6.png
    Greyscale
 and N-carboxymethyl-N-[(1,2-dicarboxyethoxy)-ethyl]-N-ethanolamine which corresponds to a compound of instant formula (I) wherein  at least one of R1 and R2 , R3 is a succinic acid groups or carboxymethyl group (instant claims 1, 6).
The ‘120 patent teach N-alkylation reaction of the intermediate containing a secondary amine with 2-halocarboxylic acid (ClR1) e.g.  2-bromoacetic acid or 2-chloroacetic to form a compound containing a tertiary amine group, which corresponds to claimed chelating agent of formula I wherein  at least one of R1 and R2 , R3 is a succinic acid groups or carboxymethyl group (col. 5, line 58; col. 6, line 10; col. 3, lines 25-37; claim 6 of the cited reference): 
    PNG
    media_image7.png
    114
    351
    media_image7.png
    Greyscale
, which corresponds to the step of claimed process: adding of 2-halocarboxylic acid which reacts with intermediates containing a secondary amino group (instant claims 1-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6590120, Jul. 8, 2003, by Aksela et al. (the ‘120 patent cited in PTO 892 attached herewith). 
The ‘120 patent teaches general methods for producing compounds analogous to those of instant formula (I):
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
as chelating agents (col. 2-col. 3): 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

 
, wherein the first method proceeds according to the following scheme: 

    PNG
    media_image10.png
    159
    345
    media_image10.png
    Greyscale
 (see col. 3, line 25-col. 4, line 65) wherein R1 is as defined on col 3 lines 1-5: 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 where the ratio of diethanolamine to maleic acid is 1:2; which corresponds to the claimed formula 1 wherein R1 is succinic acid and R2, R3 are carboxyethyl groups; instant claims 1, 11. 
The ‘120 patent teach the second method proceeds according to the following scheme: 

    PNG
    media_image12.png
    248
    336
    media_image12.png
    Greyscale
 (col. 5, lines 1-25).  The ‘120 patent further teaches an example (see examples 4-5 in col. 8), which reads on the first step of the instantly claimed process, wherein N-methylcarboxy diethanol-amine (MCDEA, see Table 1 entry 6 of ‘120): 
    PNG
    media_image5.png
    87
    212
    media_image5.png
    Greyscale
 is reacted with maleic acid under alkaline conditions in the presence of a lanthanoid catalyst (lanthanum oxide) to produce a mixture of N-carboxymethyl-BCEEA:

    PNG
    media_image6.png
    114
    339
    media_image6.png
    Greyscale
 and N-carboxymethyl-N-[(1,2-dicarboxyethoxy)-ethyl]-N-ethanolamine which corresponds to a compound of instant formula (I) wherein  at least one of R1 and R2 , R3 is a succinic acid group or carboxymethyl group. 
Regarding instant claims 1-5, the ‘120 patent teach N-alkylation reaction, wherein ClR1 corresponds to a 2-halocarboxylic acid e.g.  2-bromoacetic acid or 2-chloroacetic (col. 5, line 58; col. 6, line 10; col. 3, lines 25-37; claim 6 of the cited reference): 
    PNG
    media_image7.png
    114
    351
    media_image7.png
    Greyscale
, wherein R1 are alkyl and (CH2)nCOOR, where n=1-20 and R=alkyl or alkali metal; which corresponds to the step of claimed process: adding of 2-halocarboxylic acid which reacts with intermediates containing a secondary amino group. 
The difference between the instantly claimed process and the process taught by the prior art is that the ‘120 patent teach ratio of 2-halocarboxylic acid to intermediate of instead of  1.05 instead of 1 or 1.2 of instant process;  the ratio of catalyst to DEA of 0.25 instead of 0.5-1 as claimed; and the reference does not specify the equilibrium state or the 10% mol conversion of DEA before adding 2-halocarboxylic acid.
With respect to ratio of the reagents, reactions, catalyst and conducting alkylation after equilibrium of reagents has been reached, since the ‘120 patent teaches in examples various ratios of reagents and catalyst for the reaction.  the skilled artisan would have been motivated to modify the ratio of reagents and catalyst as part of routine optimization in attempting to obtain the highest product yield and conversion of reactants in the shortest amount of time. In other words, it is inherent that a person of ordinary skill in art would be motivated to optimize a reaction by varying experimental parameters in search of optimal conditions.  See MPEP 2144.05 II.A:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)

Consequently, in view of the teachings and suggestions from the ‘120 patent a person of ordinary skill at the time of the invention would have modified the process of the ‘120 patent by conducting the reaction at various ration of reactants and catalyst, thereby arriving at the instantly claimed process merely by the normal course of research and development for the reasons outlined above and thereby rendering the instant claims obvious.
Conclusion
Claims 1-11 are rejected. Claims 13-16 are withdrawn from consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622